           Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                                :
UNITED STATES OF AMERICA                                        :
                                                                :
                  -v.-                                          :        05 Cr. 621 (RJS)
                                                                :
ALBERTO WILLIAM VILAR and                                       :
GARY ALAN TANAKA,                                               :
                                                                :
                           Defendants.                          x
---------------------------------------------------------------



   GOVERNMENT’S REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
      PRELIMINARY ORDER OF FORFEITURE AS TO SUBSTITUTE ASSETS




                                                               GEOFFREY S. BERMAN
                                                               United States Attorney for the
                                                               Southern District of New York




Joshua Naftalis
Alexander Wilson
Assistant United States Attorneys
     - Of Counsel -




                                                          1
         Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 2 of 8



               The Government respectfully submits this reply memorandum in further support

of its motion (the “Motion”) for a preliminary order of forfeiture as to substitute assets (the

“Substitute Assets Order”), and in response to the opposition filed by defendants Alberto Vilar

and Gary Tanaka (the “Defendants”); Paul Marcus, The Deane J. Marcus Trust, The Steven E.

Marcus Trust, The Cheryl Marcus-Podhaizer Trust, and The Eve S. Marcus Children’s Trust (the

“Marcus Claimants”); Lisa and Debra Mayer (the “Mayer Claimants”); and Mr. Alfred

Heitkönig (together with the Marcus Claimants and the Mayer Claimants, the “Claimants”). 1

               Defendants argue that (1) the Supreme Court’s decision in Honeycutt v. United

States invalidates the existing forfeiture orders, and thus bars the forfeiture of substitute assets

here, at least without a further fact hearing; and (2) the Motion is premature until the Defendants’

motion to vacate their convictions and sentences under 28 U.S.C. § 2255 (the “2255 Motion”) is

resolved. 2 Both the existing money judgment imposed by the Court and the proposed Substitute

Assets Order are entirely consistent with Honeycutt, however, because the Court has expressly

found that both Defendants personally obtained proceeds in the amount of their money

judgments, and did not rely on joint and several liability to hold them responsible for proceeds

received only by others. Furthermore, there is no legal basis for deferring consideration of the

Motion until the resolution of the 2255 Motion.

               Claimants generally oppose the Motion on the grounds that it prejudices their



1
 The letter submitted by Mr. Heitkönig does not expressly oppose the Substitute Assets Motion,
but arguably does so implicitly by requesting that any excess funds from the Receivership be
returned to investors rather than the SEC.
2
 Defendant Vilar raised these arguments in filed a letter memorandum with the Court on
September 28, 2018 (the “Vilar Letter”) (D.E. 788). Defendant Tanaka joined in Mr. Vilar’s
opposition, and made a separate pro se submission raising a wide variety of supposed infirmities
in the underlying criminal and SEC proceedings, as well as failings by his trial counsel, which
have no bearing on the pending Motion and which the Government does not address. (D.E. 791).
                                                   2
         Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 3 of 8



rights to the substitute assets that they are asserting through the Receivership process. Whatever

the merits of their claims to the substitute assets, however, both the Supreme Court and the

Second Circuit have made clear that third parties have no standing to raise such claims to

challenge entry of a preliminary order of forfeiture, which divests only the Defendants of their

interests in the substitute assets. The Claimants will have a full opportunity to raise their

arguments in the context of the ancillary proceeding following entry of the proposed Substitute

Assets Order. Moreover, to the extent the Claimants suggest that the Court should defer

consideration of the Motion because it will interfere with the Receivership process, both the

Securities and Exchange Commission (the “SEC”), and Ian J. Gazes, the Court-appointed

receiver in the related civil action (the “Receiver”), have expressly stated that granting the

Motion will not interfere with the Receivership, and that they have no objection to the Motion.

See Letters filed October 3, 2018 and October 4, 2018, respectively, in SEC v. Amerindo

Investment Advisors, Inc. et al., 05 CV 5231. (D.E. 709, 710).

               Accordingly, the Motion should be granted.

                                           ARGUMENT

I.     Honeycutt Does Not Invalidate the Prior Forfeiture Orders.

               Defendants argue that the Supreme Court’s decision in Honeycutt requires that the

Court vacate the prior forfeiture orders imposing a $20,578,855.28 money judgment as to each

defendant, jointly and severally. In Honeycutt, the Supreme Court held that the Government

could not hold a defendant responsible based on joint and several conspiracy liability for

proceeds of the offense obtained by other co-conspirators, but could only obtain a money

judgment for the amount of proceeds the defendant personally obtained or acquired. 137 S.Ct. at

1632-33, 1635. Honeycutt is irrelevant here, however, because joint and several conspiracy



                                                  3
         Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 4 of 8



liability was not the basis for the forfeiture order, which covered only proceeds obtained

personally by the Defendants.

               At the Defendants’ resentencing on April 24, 2014, the Court ordered them to

forfeit $20,578,855.28 in United States currency, based on the funds fraudulently obtained from

the investor victims by the Amerindo Corporations. In doing so, the Court expressly found that

“”the defendants indirectly obtained everything gained by Amerindo because they entirely

dominated and controlled the companies and used the companies’ assets for their own personal

expenses.” (April 24, 2014 Sentencing Tr. (D.E. 694) at 30). The Court correctly relied on the

Second Circuit’s decision in United States v. Peters, which held that a defendant’s forfeiture

judgment must include funds paid to companies under the defendant’s control. 732 F.3d 93, 104

(2d Cir. 2013); see also Rajaratnam v. United States, 2018 WL 2460337, at *3 (2d Cir. June 1,

2018) (summary order) (post-Honeycutt, affirming forfeiture of proceeds received by an

investment firm rather than the defendant where the defendant “was the founder and managing

general partner of” the firm, and “as such, exercised ‘control’ over both that firm and the

proceeds it acquired”). The Court’s ruling on forfeiture did not rely in any way on joint and

several co-conspirator forfeiture liability, and the Government did not rely on such a theory of

liability in support of its request for forfeiture. See Government’s Supplemental Sentencing

Letter as to Forfeiture dated April 1, 2014 (D.E. 667).

                Defendants try to avoid the relevant factual ruling from the Court at the

resentencing by suggesting that the Court did not determine what the Defendants “individually

obtained” from the scheme. Vilar Letter at 7. But that is precisely what the Court has already

done, finding that Vilar and Tanaka each individually obtained the funds through their joint

control of the Amerindo Corporations. No further fact-finding is required. Honeycutt requires



                                                 4
          Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 5 of 8



only that a defendant personally obtained the proceeds of the offense that he is held liable for,

rather than being held liable for proceeds obtained only by others; it does not suggest that only a

single defendant may have obtained proceeds, either at the same time or subsequently. Indeed,

the flaw in Defendants’ argument is particularly apparent in the context of the instant motion,

where they both seek to retain their interests in the same corporate assets based on their joint

ownership of the corporate entities. The joint control of the Amerindo Corporations which gives

each defendant an interest in funds held by those entities similarly makes each defendant liable

for the crime proceeds received by them. Accordingly, Honeycutt is irrelevant to this matter, and

the existing forfeiture orders are entirely valid.

II.     The Pending 2255 Motion Provides No Basis to Deny the Motion.

                Defendants further argue that the Motion should be denied as premature in light

of their pending 2255 Motion. Defendants offer no authority for denying a motion seeking

forfeiture of substitute assets on such grounds, and there is no legal basis for doing so. See

United States v. Saccoccia, 62 F. Supp. 2d 539, 541–42 (D.R.I. 1999). Moreover, it would be

inconsistent with the procedure for orders of forfeiture established by Federal Rule of Criminal

Procedure 32.2. Rule 32.2(d) provides for a stay of an order of forfeiture where appropriate on

direct appeal, but not for the Court to defer entry of an order of forfeiture as premature until the

appeal of the conviction is resolved. Moreover, even that stay provision of Rule 32.2(d) applies

only to an appeal, not to a motion pursuant to 28 U.S.C. § 2255. Given the comprehensive

procedural rules for forfeiture orders established in Rule 32.2, there is no basis for granting

Defendants request for relief far beyond what the Rule provides. 3



3
 In addition, Defendants’ claim that they will be “incurably prejudiced” by entry of the order
prior to resolution of the 2255 Motion is incorrect. The 2255 Motion is entirely meritless, for the
reasons set forth in the Government’s opposition. But if the 2255 Motion were actually
                                                     5
         Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 6 of 8



III.   Claimants Have No Standing, or Need, to Oppose the Substitute Assets Order.

               The proposed Substitute Assets Order is a preliminary order of forfeiture that

seeks to forfeit only the Defendants’ right, title and interest in the substitute assets. Accordingly,

only the Defendants have standing to oppose the entry of a preliminary order of forfeiture. DSI

Assoc. LLC v. United States, 496 F.3d 175, 184-85 (2d Cir. 2007) (third party cannot intervene

by challenging underlying validity of forfeiture order rather than filing a petition in an ancillary

proceeding); United States v. Andrews, 530 F.3d 1232, 1236-37 (10th Cir. 2008) (third party

victim has no right to challenge a preliminary order’s finding of forfeitability but can only seek

to amend the order in an ancillary proceeding); United States v. Porchay, 533 F.3d 704,707, 710

(8th Cir. 2008) (third party co-defendant has no right to challenge forfeiture determination against

another defendant). Third parties with a claim to the substitute assets, such as the Claimants,

may only pursue their claims through the ancillary proceeding after entry of the preliminary

order. Libretti v. United States, 516 U.S. 29, 44 (1995) (“Congress has determined that § 853(n)

. . . provides the means by which third-party rights must be vindicated.”); See also Title 21,

United States Code, Section 853(k) (no party claiming an interest in property subject to forfeiture

may intervene except as provided by 21 U.S.C. § 853(n)). 4




meritorious and the Defendants’ convictions overturned, they would be able to seek the return of
all funds forfeited by the Government. Defendants have identified no unique value to the
substitute assets which cannot be recompensed by a monetary payment. Nor, given the need for
an ancillary proceeding and the likelihood of appeal of the substitute assets order, is it plausible
that a final forfeiture of the substitute assets will be occur before a ruling on the 2255 Motion.
4
  For this reason, the Government was not required to give notice to third parties prior to filing
the Motion. Notice to third parties is provided, pursuant to 21 U.S.C. § 853(n) and Rule
32.2(b)(6), only after entry of the preliminary order.


                                                  6
         Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 7 of 8



              Moreover, Claimants’ opposition to the Motion is entirely unnecessary, because

they can assert any interest they have in the substitute assets in the ancillary proceeding. Once

the Substitute Assets Order is entered, the Claimants may file petitions with the Court pursuant

to 21 U.S.C. § 853(n) and will have a full opportunity to demonstrate that they possess a superior

interest in the substitute assets. Claimants’ concern to preserve their rights to the substitute

assets is understandable, but their opposition is premature and provides no legal basis to deny the

Motion. Forfeiture of the Defendants’ interests is the necessary first step before third party

claims can be considered, and so the Court should grant the Motion and enter the Substitute

Assets Order. 5

              As for Claimants’ argument that entry of the Substitute Assets Order will interfere

with the Receivership, the SEC and the Receiver have made clear that granting the Motion will

not interfere with it, and that they have no objection to the Motion. Moreover, to the extent any

coordination is necessary between the conclusion of the Receivership and the adjudication of

third party claims to the substitute assets, that is a matter that can be addressed in the ancillary

proceeding. These matters will be simplified, rather than complicated, by the forfeiture of

Defendants’ interest in the substitute assets through entry of the Substitute Assets Order, which

will remove them as potential claimants to the funds.

                                           CONCLUSION

                  For the reasons set forth above, the Government respectfully requests that the




5
 The Marcus Claimants argue that the Government has not demonstrated that the Defendant
have any interest in the substitute assets, and so there is no basis or need for the Substitute Assets
Order. Marcus Claimants’ Opposition, SEC v. Amerindo Investment Advisors, Inc., 05-CV-5231
(RJS) (D.E. 708) at 10-11. The Defendants plainly have interests in the substitute assets that
must be addressed, however, as confirmed by their opposition to the Motion in an effort to
preserve them, and entry of the Substitute Assets Order is required to terminate those interests.
                                                   7
         Case 1:05-cr-00621-RJS Document 795 Filed 10/12/18 Page 8 of 8



Court grant the Motion and enter the Substitute Assets Order requested by the Government.

Dated: New York, New York
October 12, 2018

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York


                                    By:           /s/
                                           JOSHUA A. NAFTALIS
                                           ALEXANDER WILSON
                                           Assistant United States Attorney
                                           (212) 637-2310/2453




                                              8
